DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-13, 16-18 and 21-25 are currently pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2020 and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Amendment
Applicant’s amendments, filed 10/05/2020 are acknowledged. Applicant's arguments, filed 10/05/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
  
 Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamid (New England Journal of Medicine Vol. 369 pages 134-144 published 2013), O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013), Reagan Shaw (FASEBJ Vol. 22 pages 659-661. Published 2007) and Fearon et al (US20150352208 published 12/10/2015).
 Hamid and coworkers teach the treatment of metastatic melanoma and unresectable advanced melanoma comprising the anti-PD-1 antibody lambrolizumab, 
 
    PNG
    media_image1.png
    253
    623
    media_image1.png
    Greyscale

As evidenced by CAS Registry, the aforementioned lambrolizumab of Hamid is the art-recognized pembrolizumab. Hamid teaches that human patients comprising metastatic melanoma were administered pembrolizumab without any adjuvant chemotherapy and said patients comprise a complete response one year after the start of the study (Figure 2). Regarding the limitation of claims 22 and 25, dosing cycles comprising 30 minute infusions at 2 mg/kg or 10 mg/kg every 3 weeks are embodied in the treatment method (page 136 left col.). 
However, Hamid and coworkers do not specifically teach the administration of X4P-001 in combination with the pembrolizumab regimen to effectively treat metastatic melanoma in the subject. 
   O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) teaches that the elected CXCR4 antagonist AMD11070 is effective inhibiting the metastatic activity of melanoma and B-raf mutated melanoma (Figures 4-7).
 As evidenced by CAS Registry Database, the aforementioned AMD-11070 corresponds to the instantly claims X4P-001. 

    PNG
    media_image2.png
    674
    975
    media_image2.png
    Greyscale
  
 O’Boyle teaches that AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is a non-toxic dose in patients and an effective dose at inhibiting metastatic activity (page 1638, Figures 4-6). O’Boyle teaches that an alternative CXCR4 antagonist AMD3100 is unsuitable for the use in human trials for treating melanoma due to a poor pharmacokinetic profile and suggest the use of the claimed AMD11070 (page 1637 right col.). O’Boyle teaches that the data suggests that AMD11070 will possess anti-metastatic therapeutic efficacy in patient with metastatic melanoma tumors harboring wild type or BRAF mutant in excess of that achievable with AMD3100 by preventing migration towards serum comprising growth factors. O’Boyle teaches that the experiments indicate that the production of CXCL12 plays a major role in melanoma metastasis, suggesting that antagonism of 
Fearon claims the method of treating cancer in a subject comprising administering AMD-11070 in combination with an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor is a PD-1 antagonist or a PD-L1 antagonist or PD-1 antibody (claims 45-49). Treating melanoma and treating metastatic nodules of the primary tumor with said combinatorial regimen is embraced within the teachings of Fearon ([0014], [0082], and [0132]). Fearon teaches that the combination of AMD-11070 to the immune checkpoint inhibitor results in a synergism on inhibiting neoplastic growth ([0024], claims 45-47). Regarding claim 3, Fearon teaches sequential administration of the anticancer agent first in order to induce an immune response, followed by the administration of the CXCR4 antagonist such that immunosuppression at the site of the tumor is reduced. Said sequential administration embodies multiple doses of the anti-cancer compound prior to the administration of the CXCR4 antagonist, which reads on the limitation of claim 3 ([0141], [0143], claims 45, 56). Fearon also teaches multiple doses of the immune checkpoint inhibitor are administered in combination with the CXCR4 antagonist (AMD-11070), and that said anti-cancer PD-1 antagonist may continue for sustained periods of time after administration of the CXCR4 antagonist AMD-11070, which reads on the limitation of claim 5 ([0141], [0143], claims 45 and 56). 
 Fearon teaches that suitable doses of the active agents include from 100 g/kg to 250 mg/kg ([0136]). As the average weight of a human is 60 kg (Reagan-Shaw et al prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of claims 6-8, Fearon teaches the method of measuring the circulating CD8+ T cells in the cancer patient via tissue biopsy and blood biopsy. Fearon teaches that said combination of immune checkpoint inhibitor and CXCR4 antagonist allows cancer cells to recruit CD8+ T cells in order to help restore immunological control over tumor growth and eliminate the cancer cells ([0086-0088], [0091] [ 0105-106], [0116] [0179], [0186], Figure 2). 
Regarding claim 9, both O’Boyle and Fearon teaches that the aforementioned CXCR4 inhibitor AMD-11070 is administered orally. Fearon also teaches that multiple administrations of said CXCR4 inhibitor per day are embodied in the therapeutic regimen ([0138-0139], [0142], [0144]).  
  Accordingly, one of ordinary skill in the art would have found it prima facie obvious to select the CXCR4 antagonist AMD11070 and combine it to a regimen comprising the anti-PD-L1 checkpoint inhibitor pembrolizumab to effectively treat metastatic melanoma in a subject, arriving at the instantly claimed with a reasonable expectation of success in view of the combination of Hamid, O’Boyle, Reagan-Shaw and Fearon. Said artisan would have first been motivated to administer the anti-PD-L1 M, which is shown to be an effective dose at inhibiting metastatic activity while being non-toxic, compared to AMD3100, which is unsuitable for treating melanoma in humans due to a poor pharmacokinetic profile. Further, said artisan would have been motivated to combine a CXCR4 antagonist to the anti-PD-L1 checkpoint antagonist therapeutic regimen of Hamid and O’Boyle in view of Fearon, as said CXCR4 antagonist AMD11070 acts synergistically with the checkpoint antagonist on treating cancer. A person of ordinary skill would understand in view of the combination of references as a whole that the combination of the CXCR4 antagonist AMD11070 of O’Boyle and Fearon to the metastatic melanoma treating pembrolizumab regimen of Hamid, said artisan would have a reasonable and predictable expectation of success in inhibiting metastatic development in the neoplastic patient.

 Applicant traverses the rejection of record. Applicant argues that the combined prior art does not provide a reasonable expectation of success in treating metastatic melanoma using the claimed pembrolizumab and CXCR4 antagonist X4P-001. Applicant argues a reasonable expectation of success cannot be maintained as no data has been provided to validate the claimed combination of X4P-001 and pembrolizumab at treating any cancer in any patient. Applicant argues that the prior art does not predict that the combination of X4P-001 with pembrolizumab would have been more effective than pembrolizumab alone, and that the in-vitro results embraced in O’Boyle cannot project to a human patient with metastatic melanoma. Applicant also continues to argue that a prima facie case of obviousness cannot be maintained as the fact patterns of Osi Pharmaceuticals v. Apotex or Novartis v. Westward are sufficient to overcome the obviousness rejection above. Applicant further argues that the combination of X4P-001 alters the tumor microenvironment in patients with metastatic melanoma, resulting in a 4-fold increase in CD8+ T-cells compared to control, which improves the efficacy of the immune-checkpoint inhibiting anti-PD1 pembrolizumab. Applicant asserts that said features of an increase of CD8+ T-cells in the tumor microenvironment afforded by the claimed combination was not taught in the prior art and that superiority of a property shared with the prior art is sufficient to overcome a prima facie case. 
 
 Response to Arguments
   Applicant’s arguments, filed 10/05/2020 are acknowledged and have been carefully considered but remain unpersuasive. Applicant argues that the combined prior art does not provide a reasonable expectation of success in treating metastatic melanoma using the claimed pembrolizumab and CXCR4 antagonist X4P-001. Applicant argues that the prior art does not predict that the combination of the X4P-001 with pembrolizumab would have been more effective than pembrolizumab alone. 
As established above, the elements of pembrolizumab and AMD-11070 were each taught in the art at being effective for treating melanoma. Hamid teaches that the immune checkpoint inhibiting anti-PD-1 monoclonal antibody pembrolizumab is effective at inhibiting metastatic melanoma in human patients wherein 77% of the treated patients had a reduction in tumor burden (abstract, page 136 left col., Table 1 , Figure 1A, page 141 left col.).  Fearon teaches that the claimed AMD-11070 is effective at treating cancers, including melanoma and its metastatic nodules. 
As Fearon additionally teaches that AMD-11070 is combined with an immune checkpoint inhibiting anti-PD-1 monoclonal antibody to treat said cancer as the checkpoint inhibitor acts synergistically with the claimed AMD-11070 (claims 45-49), said artisan would have been motivated to combine AMD-11070 in order to take advantage of the synergism embraced by said agents on the treatment of cancer. Based on the purported synergistic relationship between the immune checkpoint inhibiting anti PD-1 agent and AMD-11070 on the treatment of cancer as outlined in Fearon, a skilled artisan would have reasonably expected that the addition of AMD-11070 to the immune checkpoint inhibiting anti-PD-1 antibody pembrolizumab would have been more effective than pembrolizumab alone.
 Next, in regards to Applicant’s contention that the fact patterns of Osi Pharmaceuticals v. Apotex or Novartis v. Westward are sufficient to overcome the prima facie case of obviousness established above, the examiner does not agree. The fact pattern of Osi vs Apotex (Fed. Circ. 2019) in which the court overturned the obviousness of treating non-small cell lung cancer with erlotinib, does not mirror the fact pattern of the instant case. The fact pattern of Osi vs Apotex is directed to the unpredictability of treating one distinct neoplastic disorder (non-small cell lung cancer) with a distinct specie of chemotherapeutic (erlotinib, an EGFR inhibitor). Meanwhile, the elected invention is directed to the treatment of an alternative neoplastic disorder, metastatic melanoma comprising a distinct combination of pembrolizumab and the CXCR4 antagonist AMD-11070. Erlotinib, as disclosed in Osi vs Apotex shares neither a structural nor functional similarities with the instantly claimed CXCR4 antagonist AMD-11070, nor the monoclonal antibody pembrolizumab. Erlotinib is an art-recognized EGFR inhibitor. The Court stated that a reasonable expectation of success could not have been predicted by the administration of erlotinib to a non-small cell lung cancer patient that even though EGFR was identified, including non-small cell lung cancer as a drug target, the in-vitro effectiveness of a drug in inhibiting EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer in vivo. Numerous EGFR inhibitors that showed promise in vitro failed in vivo for a variety of reasons: (poor pharmacokinetics, undesirable drug-drug interactions, drug toxicity) (page 3 of the decision).   
Second, the fact pattern of Osi v. Apotex does not mirror the instant case as in Osi v. Apotex, there was no direct evidence that erlotinib was effective at treating non-
Third, it was noted in the Osi vs Apotex decision that a reasonable expectation of treating NSCLC in the patient receiving erlotinib therapy could not have been predicted as NSCLC treatment was highly unpredictable at the time with an over 99.5% rate of failure for drugs entering phase (II) (page 13 of decision) coupled with the fact that there was no direct evidence that erlotinib was effective at treating non-small cell lung cancer in a mammalian patient. OSI 10-K disclosure of a phase (I) safety and tolerability data discloses no data regarding erlotinib’s effect on NSCLC, nor did the other prior art disclosed. However, in the instant case, the elected invention is directed to the treatment of metastatic melanoma, not NSCLC and there is direct clinical evidence validating the claimed anti-PD-1 monoclonal antibody pembrolizumab as an effective antineoplastic agent for treating metastatic melanoma in human patients (Hamid). 
Regarding Applicant’s discussion of Novartis v. Westward, the federal circuit disclosed that there was no reasonable expectation of success to substitute the mTOR inhibitor temsirolimus for an alternative mTOR inhibitor evirolimus to effectively treat renal cell carcinoma in a subject in need. The data for temsirolimus was a small sample 
Regarding Applicant’s contention that the combination of Hamid and Fearon do not provide a reasonable expectation of success because they provide no data on the treatment of any cancer comprising the claimed pembrolizumab and AMD-11070 combination, the examiner remains unpersuaded.  A reasonable and predictable expectation of success at treating metastatic melanoma comprising administering the claimed combination logically flows from the fact that the claimed pembrolizumab has already been established in the prior art as effective for treating metastatic melanoma in human patients. The question is whether one of ordinary skill in the art would select the CXCR4 antagonist X4P-001 to combine with pembrolizumab and expect that the addition of a CXCR4 antagonist X4P-001 (AMD-11070) in to the pembrolizumab regimen of Hamid would have resulted in the treatment of metastatic melanoma in the treated patient. The combination of the prior art above clearly provides blazemarks as to why a skilled artisan would select the CXCR4 antagonist AMD-11070 to use to treat metastatic melanoma and combine it with the art-recognized pembrolizumab regimen of Hamid in order to arrive at the claimed methodology. The CXCR4 antagonist AMD-11070 was taught in the art to be combined with anti-PD-1 monoclonal antibodies for 
Lastly, regarding Applicant’s alleged unexpected results, said unexpected results fail to overcome a prima facie case for the following. MPEP 716.02 (C) discloses that evidence of unexpected and expected properties must be weighed. MPEP 716.02(C) also teaches that expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Accordingly, when the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. 
While the features of an increase in CD 8+ T-cells in the tumor microenvironment and evidence of immune stimulation (serum increase in CXCL9 and CXCL10) were not disclosed by the combined prior art, these results would have naturally resulted from the administration of the overlapping amounts of pembrolizumab and AMD-11070 to the subject comprising metastatic melanoma embraced in the prior art absent factual evidence to the contrary. A synergistic relationship between AMD-11070 and an immune checkpoint inhibiting anti PD-1 agent on the treatment of cancer was already 
As Applicant has not rebutted the claimed synergism of AMD-11070 with the genus of immune checkpoint inhibitors for the treatment of cancer with objective evidence that alternative agents within the immune checkpoint inhibiting genus are not synergistic with AMD-11070 for the treatment of cancer, nor provided objective evidence that the unexpected results are specific to therapeutically effective amounts or dosing frequencies of anti-PD-1 agent and AMD-11070 that are not explicitly embraced within the synergistic regimen embraced by Fearon, the evidence of unexpected properties is not be sufficient to rebut the evidence of obviousness, and therefore the rejection is maintained.   

Claims 11-12, 16-17 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamid (New England Journal of Medicine Vol. 369 pages 134-144 published 2013), O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661. Published 2007) and Fearon et al (US20150352208 published 12/10/2015) as applied to claims 1, 3-10 and 21-24 above, in view of Pfleger et al (WO2012/094703 published 07/19/2012), Talwar et al (WO2011/147026 published 12/1/2011) Azijli et al (Anticancer Research Vol. 34 pages 1493-1506. Published 2014).
 
As disclosed above, the combination of Hamid, O’Boyle and Fearon teach the method of treating metastatic melanoma comprising administering the anti-PD-1 antibody pembrolizumab in combination with the CXCR4 inhibitor AMD-11070. Each agent was individually taught in the prior art as being effective at inhibiting the metastatic activity of the neoplasm, coupled with the knowledge that combination of AMD-11070 to the immune checkpoint inhibitor results in a synergism on inhibiting neoplastic growth. Suitable doses of the active agents include from 100 g/kg to 250 mg/kg ([0136]). As the average weight of a human is 60 kg (Reagan-Shaw et al FASEBJ Vol. 22 pages 659-661. Published 2007), the dosing information of Fearon corresponds to  6 mg-15,000 mg which overlaps with the claimed amount of anti-PD-1 immune checkpoint inhibitor and AMD-11070 found within the instant specification and claims 21-25 ([0026]).
The combination of Hamid, O’Boyle and Fearon teach that oral administration of the CXCR4 inhibitor AMD11070 is embodied in the instant methodology (Fearon: [0144-
However, the combined teachings of Hamid, O’Boyle and Fearon do not specifically teach the amounts of the active agent, microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium lauryl sulfate in the oral formulation comprising AMD-11070. Additionally, the combination of Hamid, O’Boyle and Fearon does not teach sodium stearyl fumarate or colloidal silicon dioxide in the oral formulation, nor in the claimed amounts. 
Pfleger et al (WO2012/094703 published 07/19/2012) teaches oral formulations of tablets or capsules comprising a combination of a chemokine receptor pathway inhibitor and an angiotensin inhibitor (abstract, page 32-36). The claimed CXCR4 inhibitor AMD-11070 is taught as a suitable chemokine receptor pathway inhibitor for the oral formulation while telmisartan is taught as a suitable angiotensin inhibitor for the oral formulation (pages 19-20, page 24). Pfleger teaches that the combination of the 
Talwar et al (WO2011/147/026 published 12/1/2011) teaches preparation of orally formulated capsules and tablets comprising telmisartan with multiple ingredients in a stable formulation (abstract, page 5). Talwar teaches that said formulation comprises diluents, binders, lubricants, disintegrants and glidants/anti-adherants (page 8). Diluents include dibasic calcium phosphate, microcrystalline cellulose and mixtures thereof (page 9). Lubricants include the claimed sodium stearyl fumarate, while disintegrants include croscarmellose sodium and anti-adherants/glidants include the claimed colloidal silicon dioxide (page 9). Talwar exemplifies a tablet or capsule comprising 1.4% wt. colloidal silicone dioxide, 47% wt. microcrystalline cellulose, 14% wt. dibasic calcium phosphate, 7% wt. croscarmellose sodium, 0.75% wt. lubricant (page 19).  
 Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to formulate the melanoma treating claimed CXCR4 antagonist AMD-11070/X4P-001 in the combination of AMD-11070 and immune checkpoint inhibiting anti-PD-1 antibody pembrolizumab of Hamid, O’Boyle and Fearon, in an oral capsule/tablet formulation comprising microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium lauryl sulfate in view of Fearon, as said fillers/binders/disintegrants/surfactants and lubricants were taught in the art to be suitable to formulate with AMD-11070 oral formulations. 
Secondly, one of ordinary skill in the art would have found it prima facie obvious to utilize microcrystalline in 20-25% wt., dibasic calcium phosphate in 35% wt., croscarmellose sodium in 5-10% wt., the lubricant sodium stearyl fumarate in 0.5-2% wt., the anti-adherant/glidants colloidal silicone dioxide in 0.01-1% wt., and surfactant/wetting agent sodium lauryl sulfate in 0.1-1%wt in order to formulate the  oral capsule/tablet comprising AMD-11070 in view of the combination of Pfleger and Talwar as said amounts of the diluents, binders, lubricants, disintegrants and glidants/anti-adherants were taught in the prior art as being suitable to formulate oral capsule compositions that can include the CXCR4 AMD-11070 in combination with the angiotensin inhibitor telmisartan, which in turn raises the reasonable expectation of success.  
It is noted that the combination of Hamid, O’Boyle, Reagan-Shaw, Fearon, Pfleger and Talwar do not specifically teach wherein microcrystalline in present in 20-25% wt., dibasic calcium phosphate is present in 30-35% wt., croscarmellose sodium in present in 5-10% wt. or the active agent is present in 30-40 % wt. of the oral composition. However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of the active agent and each excipient in the oral formulation comprising AMD-11070. The amount of AMD-11070 and binders microcrystalline cellulose and dibasic calcium phosphate in the oral composition are result effective parameters that will affect the physical properties of the final composition. The amount of each of the aforementioned components is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
 Lastly, while the combination of Hamid, O’Boyle, Reagan-Shaw, Fearon, Pfleger and Talwar teach that the combination of the CXCR4 antagonist AMD-11070 in combination with the immune checkpoint inhibiting anti-PD-1 antibody pembrolizumab is effective for treating metastatic melanoma wherein said melanoma is unresectable, the combined prior art is silent on the use of said combination on a patient who comprises resectable metastatic melanoma (claim 16), and wherein the patient has undergone surgery for removal or some or all of the metastatic melanoma (claim 17). As Azilji teaches that melanoma diagnosed at an early stage and radically resected has the best chance for cure (page 1501) and that immune checkpoint inhibiting anti-PD-1 antibodies are effective at treating metastatic melanoma (abstract, page 1500-1501), said skilled artisan would have been motivated to treat the patient with resectable metastatic melanoma with the aforementioned melanoma treating AMD-11070/pembrolizumab .   
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamid (New England Journal of Medicine Vol. 369 pages 134-144 published 2013) O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) Fearon et al (US20150352208 published 12/10/2015)  Pfleger et al (WO2012/094703 published 07/19/2012), Talwar et al (WO2011/147/026 published 12/1/2011) and ) Azijli et al (Anticancer Research Vol. 34 pages 1493-1506. Published 2014) as applied to claims 1-12, 14-17 and 19-20 in view of Stone et al (Antimicrobial Agents and Chemotherapy Vol. 51 pages 2351-2358 published 2007).
 As disclosed above, the combination of Hamid, O’Boyle, Fearon, Pfleger, Talwar and Azilji teach the treatment of metastatic melanoma comprising administering an effective amount of pembrolizumab to the neoplastic patient. Said combination also teaches the administration of the CXCR4 antagonist AMD-11070 in combination with an immune checkpoint inhibiting anti-PD-1 antibody for the treatment of melanoma wherein the CXCR4 antagonist is formulated in an oral capsule dosage form further comprising the claimed fillers, binders, disintegrants, surfactants, glidants, lubricants of microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium stearyl fumarate, colloidal silicone dioxide and sodium lauryl sulfate. As evidenced by CAS Registry, AMD-11070 is the claimed X4P-001. 
However, the combination of Hamid, O’Boyle, Fearon, Pfleger, Talwar and Azilji do not specifically teach wherein AMD-11070 comprises 100 mg in the oral capsule. 
Stone et al (Antimicrobial Agents and Chemotherapy Vol. 51 pages 2351-2358 published 2007) teaches AMD-11070 in 100 mg doses  are safe and effective for oral administration (abstract, page 2352, left col. materials and methods, page 2353 let col.).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the CXCR4 antagonists AMD-11070 in the regimen of Hamid, O’Boyle, Fearon, Pfleger, Talwar and Azilji in an oral capsule formulation comprising a dose of 100 mg in view of Stone. MPEP 2143 provides rationale for a conclusion on obviousness including (A): Combining prior art elements according to known methods to yield predictable results. 
In the instant case, doses of 100 mg AMD-11070 were taught in the prior art to be a safe and effective dose for oral administration. Accordingly, one of ordinary skill in the art would have predicted that administration of the CXCR4 antagonist AMD-11070 in the combinatorial regimen of Hamid, O’Boyle, Fearon, Pfleger, Talwar and Azilji, in an oral capsule dose of 100 mg would have been a safe and effective regimen to administer to the neoplastic patient. 

 Applicant argues that the combination Hamid and Fearon teach the instantly claimed and that the combination of Pfleger, Talwar and Azilji fail to cure the deficiencies of the combination Hamid, O’Boyle and Fearon. Applicant further asserts that the combination of Stone fails to cure the deficiencies of Hamid, O’Boyle, Fearon Pfleger, Talwar and Azilji as applied to claim 13. 
Response to Arguments
Applicant’s arguments pertaining to the combination of Hamid, O’Boyle and Fearon and the rejection of claims 1, 3-10 and 21-23 and 25 have been addressed above. As Applicant has not specifically pointed out the deficiencies in regards to Pfleger, Talwar and Azilji, or the deficiency of Stone, the rejections of record are maintained for the reasons above. 
 
Double Patenting-Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1, 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 in view of Hamid et al (New England Journal of Medicine Vol. 369 pages 134-144 published 2013), O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) and Fearon et al (US2015/0352208 published 12/10/2015).
 The referenced copending application and the instant application are claiming a common subject matter comprising X4P-001 in a unit dosage form comprising 30-40% Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). While claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 do not specifically claim the utility of the claimed X4P-001 unit dosage form, specifically for the treatment of cancer, or its combination with an immune checkpoint inhibitor, the court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re BaselI, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12)... and that “[t]here is nothing that prevents us from looking to the specification to determine the proper scope of the claims. Thus, we have expressly held that, when a patent claims a compound, a court performing obvious-type double patenting analysis should examine the specification to ascertain the coverage of the claim." (page 12). Furthermore, the court expounds that a [p]erson of ordinary skill in the art is deemed to read all the claim term and not only in context of the particular claim in which the disputed term appears, but in the context of the entire patent including the specification" ICU Med., Inc v. Alaris Med Sys., Inc., 558, F.3d 1368, 1374 (Fed. Cir 2009) and (page 14 of the opinion). In the 
However, claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 do not teach the use of the claimed X4P-001 dosage form for the treatment of metastatic melanoma nor the combination of an immune checkpoint inhibitor to the X4P-001 dosage form, specifically the anti-PD-1 antibody pembrolizumab in order to arrive at the claimed methodology.  
 O’Boyle teaches that the elected CXCR4 antagonist AMD11070 is effective inhibiting the metastatic activity of melanoma and B-raf mutated melanoma (Figures 4-7). O’Boyle teaches that AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is shown to be an effective dose at inhibiting metastatic activity while being non-toxic (page 1638, Figures 4-6). As evidenced by CAS Registry Database above, the aforementioned AMD-11070 corresponds to the instantly claimed X4P-001. 
 O’Boyle teaches that an alternative CXCR4 antagonist AMD3100 is unsuitable for the use in human trials for treating melanoma due to a poor pharmacokinetic profile and suggest the use of the claimed AMD11070 (page 1637 right col.) O’Boyle teaches that the data suggests that AMD11070 will possess antimetastatic therapeutic efficacy in patient with metastatic melanoma tumors harboring wild type or BRAF mutant in excess of that achievable with AMD3100 by preventing migration towards serum comprising growth factors,  and that the experiment indicates that the production of CXCL12 plays a major role in melanoma metastasis, suggesting that antagonism of 
And while O’Boyle does not explicitly teach the combination of AMD11070 with an immune checkpoint inhibiting anti-PD-1 antibody, specifically pembrolizumab for treating metastatic melanoma, Hamid teaches the treatment of metastatic melanoma and unresectable advanced melanoma comprising the anti-PD-1 antibody immune checkpoint inhibiting lambrolizumab, wherein 77% of the treated patients had a reduction in tumor burden (abstract, page 136 left col., Table 1 , Figure 1A, page 141 left col.). Said metastatic melanoma patients administered pembrolizumab comprised a complete response one year after the start of the study (Figure 2).
 
    PNG
    media_image1.png
    253
    623
    media_image1.png
    Greyscale

As evidenced by CAS Registry, the aforementioned lambrolizumab of Hamid is the art-recognized pembrolizumab of the instant claims. 
Further, Fearon claims the method of treating cancer in a subject comprising administering AMD-11070 in combination with an immune checkpoint inhibitor, wherein 
Therefore, one of ordinary skill in the art at the time of the instant invention would have found it prima facie obvious to combine the teachings of claims 1-2, 5-6 and 11-12 of US Patent 10,953,003, O’Boyle, Hamid and Fearon in order to arrive at the methodology of instant claims 1, 11-13 of the instant application. 
Motivation to combine an immune checkpoint inhibitor, specifically the immune checkpoint inhibiting anti PD-1 antibody pembrolizumab to the AMD-11070 formulation of claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 flows logically from the fact that each agent was individually taught in the prior art as being effective at inhibiting metastatic activity in melanoma coupled with the knowledge that it was known in the art that there is a synergistic interaction between said anti-PD-1 immune checkpoint inhibiting antibodies with AMD-11070 for the treatment of cancer. Motivation to select pembrolizumab as the species of anti-PD-1 immune checkpoint inhibiting antibodies to formulate with AMD-11070 flows logically from the fact that both agents were .
 In response to the double patenting rejection of record, Applicant contends to hold this rejection in abeyance until the presently amended claims are found allowable. 
Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. As shown below, the presented claims are not found allowable. Secondly, Applicant’s statement that a terminal disclaimer will be filed when amended claims are found allowable does not comply with 37 CFR 1.111(b) (which only permits that objections and requirements as to form be held in abeyance): 
37 CFR 1.111(b) states that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections [“objections” does not include rejections] or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to  
In the instant case, the Applicant has failed to distinctly and specifically point out the supposed errors in the examiner’s action and failed to point out the specific distinctions between the pending claims of the instant application and claims 1-2, 5-6 and 11-12 of U.S. Patent 10,953,003 that make the instantly claimed patentable. The examiner notes that any future response must address the non-statutory double patenting rejection of record, either by presenting arguments why the rejection is not applicable, or by filing a terminal disclaimer over the patent.  A request to hold a (full) rejection in abeyance is not permitted, and will not be considered to be in compliance with 1.111, and will not be held as a bona fide attempt to advance the application to final action. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628